Title: General Orders, 12 June 1779
From: Washington, George
To: 


        
          Head-Quarters Smith’s Tavern [N.Y.] Saturday June 12th 1779.
          Parole Berwick—C. Signs Brest Deane.
        
        The following formation of the three divisions of the Virginia, Maryland and Pennsylvania troops is immediately to take place for the present campaign.
       
          
            The 2nd
            R[ank] & F[ile]
          
          
            5th11th
            }
            Virginia regiments to form one battn &furnish one & an half companies of L. Infantry
            }
             62.
          
            
            7th8th
            }
            to form one battalion & furnish onecompany of Light-Infantry
            }
             41
          
          
            
            103
          
         
            3rd4th
            }
            to form one battalion.
            
            
          

          
 
        
          6th &2nd St. Regt
          }
            to form one battalion & furnishtwo companies of Light Infantry
          }
             82
          
 
          
            Gist’s &1st St Regt
            }
            to form one battalion & furnish onecompany of Light Infantry
            }
             41.
          
           
          
            1st10th
            }
            to form one battalion and furnishhalf a company of Light-Infantry
            }
             21.
          
         
           
           144.
         
          
            1st Maryld Regt
            {
            to form one battalion and furnish one compy of L. Infantry
            }
             41.
          
          
            5th
            
            to form one battalion.
            
            
          
          
            7th
            
            to form one battalion.
            
            
          
          
            3rd
            {
            to form one battn & furnish onecompy of Light-Infantry
            }
             41.
          
 
          
            2nd
            {
            to form one battn & furnish one compy of L. Infantry
            }
             41.
          
          
            6th
            
            to form one battalion.
            
            
          
          
            4th
            {
            to form one battn & furnish onecompy of Light-Infantry
            }
             41.
          

        
        The Delaware Regiment to form one battalion.
        
          
            1st7th
            }
            Penns. Regts
            {
            to form one battn & furnish onecompany of L. Infantry
            }
             41.
          
          
            10th
            
            
            
            to form one battalion.
            
            
          
          
            2nd
            
            
            {
            to form one battn & furnish onecompany of Light Infantry
            }
             41.
          
          
            3rd6th
            }
            
            {
            to form one battn & furnish twocompanies of Light Infantry
            }
             82.
          
           
            9th5th
            }
            Penns. Regts
            {
            to form one battalion & furnishtwo companies of Light Infantry
            }
             82
          
        
        The companies of Light Infantry are to be immediately drawn out agreeable to this proportion; The officers commanding regiments will be particularly careful in the choice of the men, which is a duty, the good of the service, and the credit of their respective regiments equally demand; When it is considered that in every army the honor of a regiment and that of its Light-Company are intimately connected, the officer commanding it cannot but be solicitous to furnish men that will support the reputation of his regiment.
        
        The companies from the several brigades will parade tomorrow morning 11 ô clock near the Maryland division, where the Adjutant General is desired to pass the men, their clothes, arms and accoutrements under a critical inspection, and return all who on any account shall appear unfit for this kind of service to their regiments to be replaced by others whom he shall approve.
        A Captain, Subaltern and three Serjeants are to be appointed to each company.
        Lieutenant Colonel Harmar is appointed Sub-Inspector to the Pennsylvania division.
        Captain Alexander, intitled to a Majority is appointed Brigade Major to the 1st—and Captain Moore also intitled to a Majority, is appointed Brigade Major to the 2nd Pennsylvania Brigades—They are to be respected & obeyed accordingly.
        Lieutenant Colonel Lewis Morris is appointed a Volunteer Aide-De-Camp to Major General Greene and is to be respected accordingly.
        A corporal and eight men from each division are to be employed in making coal for the use of their respective divisions—Colo. Baldwin will give the necessary directions.
        A Sub-Serjeant and twenty rank and file to be daily employed in cutting grass under the direction of the Commissary General of Forage.
        Each brigade will constantly furnish sufficient fatigue parties to cut grass for their own horses under the direction of their brigade Forage-Masters.
        The afore mentioned fatigue parties to join their regiments immediately on an alarm.
      